DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/12/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and dependent claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the injection valve" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The component “an injection device” is introduced in line 6 but an injection valve is not previously introduced.  For purposes of 
Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 13 recite the limitation "the reservoir" in reference to claim 7.  There is insufficient antecedent basis for this limitation in the claim.  The component “a reservoir” is introduced in claim 9 not in claim 7 upon which claims 10 and 13 are dependent.  
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the reservoir" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The component “a reservoir” is introduced in claim 14 not in claim 1 upon which claims 19 and 20 are dependent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US 2004/0126632 A1, hereafter Pearson).
With regard to claim 1, Pearson teaches a method for regulating the humidity of a membrane of a fuel cell [0063] comprising the steps of:
compressing a cathode gas by means of a compressor (40) [0035-0036, fig. 2, fig. 3], and
thereafter humidifying the cathode gas by supplying water to the cathode gas by means of a supply device (water supply 46 and pump 48) [0035-0036, fig. 2, fig. 3]
wherein the supply device has an injection valve (injector 50) via which the water is supplied to the already compressed cathode gas according to requirements [0035-0036, fig. 2].
With regard to claim 4, as detailed in the rejection of claim 1 above, Pearson teaches supplying water to a fuel cell membrane [0035-0036].  The limitations of claim 4 would not further limit claim 1 due to being optional steps.
With regard to claim 7, Pearson teaches a system for regulating the humidity of a membrane of a fuel cell [0063] comprising:

a supply device (water supply 46 and pump 48) for humidifying the cathode gas by supplying water to the cathode gas [0035-0036, fig. 2]
wherein the supply device has an injection device (injector 50) for supplying water to the cathode gas [0035-0036, fig. 2], and
wherein the injection device is arranged between the compressor and the cathode of the fuel cell (as seen in fig. 2) [0035-0036, fig. 2]. 
With regard to claims 9, 10, and 13 Pearson teaches a reservoir with a heating device for heating the water (conventional hot water heater) [0036, fig. 3].  A conventional water heater would be capable of being activated at various temperatures and therefore meet the limitations of claim 13.   While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim(s) 1, 2, 4-5, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsusue (US 2013/0157161 A1, hereafter Matsusue).
With regard to claim 1, Matsusue teaches a method for regulating the humidity of a membrane [0008] of a fuel cell comprising the steps of:
compressing a cathode gas by means of a compressor [0094], and
thereafter humidifying the cathode gas by supplying water to the cathode gas by means of a supply device (humidification device) [0094, fig. 1]
wherein the supply device has an injection valve (regulating valve 36 leading to humidification device) via which the water is supplied to the already compressed cathode gas according to requirements [0094-0095].
With regard to claim 2, Matsusue teaches that the water supplied to the cathode gas via the supply device (humidification device) according to requirements is obtained from the exhaust air of the fuel cell [0094-0095, fig. 1].
With regard to claim 4, as detailed in the rejection of claim 1 above, Matsusue teaches supplying water to a fuel cell membrane [0094-0095].  The limitations of claim 4 would not further limit claim 1 due to being optional steps.
With regard to claim 5, Matsusue teaches the injection of water is regulated on the basis of currently determined humidity [0119-0129] and teaches humidity may be determined by means of a hygrometer [0116].
With regard to claim 7, Matsusue teaches a system for regulating the humidity of a membrane of a fuel cell [0008] comprising:
a compressor for compressing a cathode gas [0094], 
a supply device (humidification device) for humidifying the cathode gas by supplying water to the cathode gas [0094],
wherein the supply device has an injection device (regulating valve 36 leading to humidification device) for supplying water to the cathode gas [0094-0096, fig. 1], and
wherein the injection device is arranged between the compressor and the cathode of the fuel cell (as seen in fig. 1) [0094-0096, fig. 1].
With regard to claim 12, Matsusue teaches a gas/gas exchanger (humidification device) [0094, fig. 1].

Claim(s) 1, 4, 7, 9, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (CN 1753223 A, hereafter Hu).
With regard to claim 1, Hu teaches a method for regulating the humidity of a membrane of a fuel cell [page 7 paragraph 4] comprising the steps of:
compressing a cathode gas by means of a compressor [page 9 paragraph 2], and
thereafter humidifying the cathode gas by supplying water to the cathode gas by means of a supply device (humidifier 18) [page 9 paragraph 2, fig. 2]
wherein the supply device has an injection valve (spray regulating valve 16) via which the water is supplied to the already compressed cathode gas according to requirements [page 9 paragraph 2, fig. 2].
With regard to claim 4, as detailed in the rejection of claim 1 above, Hu teaches supplying water to a fuel cell membrane [page 7 paragraph 4, page 9 paragraph 2].  The limitations of claim 4 would not further limit claim 1 due to being optional steps.
With regard to claim 7, Hu teaches a system for regulating the humidity of a membrane of a fuel cell [page 7 paragraph 4] comprising:
a compressor for compressing a cathode gas [page 9 paragraph 2, fig. 2], 
a supply device (humidifier 18) for humidifying the cathode gas by supplying water to the cathode gas [page 9 paragraph 2, fig. 2],
wherein the supply device has an injection device (spray regulating valve 16 leading to humidification device) for supplying water to the cathode gas [page 9 paragraph 2, page 10 paragraph 1, fig. 2], and
wherein the injection device is arranged between the compressor and the cathode of the fuel cell (as seen in fig. 2) [page 9 paragraph 2, fig. 2].
With regard to claim 9, Hu teaches a reservoir (deionized water tank 7) for storing water obtained from the exhaust air of the fuel cell [page 11 paragraph 3, fig. 2].
With regard to claim 14, Hu teaches storing water obtained from the exhaust air of the fuel cell in a reservoir (deionized water tank 7) for [page 11 paragraph 3, fig. 2].
With regard to claim 15, Hu teaches water supplied to the cathode gas via requirements obtained from exhaust air of the fuel cell (air flow rate that would correspond to flow rate of inlet and exhaust air) [page 9 paragraph 2] wherein the water is cooled in a reservoir (deionized water tank 7 would inherently cool the water since the fuel cell operates at 68 degrees Celsius which is above ambient temperature) [page 11 paragraph 3, fig. 2].
With regard to claims 19 and 20, as detailed in the rejection of claims 1 and 14 above, Hu teaches supplying water to a fuel cell membrane and teaches the use of a reservoir for storing water obtained from the exhaust air of the fuel cell [page 7 paragraph 4, page 9 paragraph 2, and page 11 paragraph 3].  The limitations of claims 19 and 20 would not further limit claims 1 and 14 due to being optional steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusue as applied to claims 1, 2, 4-5, 7, and 12 above above, and further in view of Nguyen et al. (US 2010/0047634, hereafter Nguyen).
With regard to claims 3 and 16, Matsusue, does not explicitly teach removing water contained in the supply device (humidifier) before the fuel cell is switched off.  However, in the same field of endeavor, Nguyen teaches removing all water from all plumbing in the fuel cell system (which would include humidifiers) [0101, claim 16].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the water removal of Nguyen with the method of Matsusue for the benefit of allowing for storage in below freezing temperatures and reducing buildup of contaminants [Nguyen 0101].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pearson as applied to claims 1, 4, 7, 9, 10, and 13 above, and further in view of Kanai et al. (US 2001/0021468 A1, hereafter Kanai).
With regard to claim 6, Pearson does not explicitly teach using a gas/gas exchanger and then a water injection.  However in the same field of endeavor, Kanai teaches the use of an auxiliary water injection humidification in addition to a membrane humidifier [0015].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the auxiliary humidification of Kanai with the method of Pearson for the benefit of allowing for sufficient humidification when humidification from fuel cell exhaust is insufficient [Kanai 0015].

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusue as applied to claims 1, 2, 4-5, 7, and 12 above.
With regard to claim 8, Matsusue teaches a hygrometer [0116].  Matsusue does not explicitly teach the claimed location between the injection valve and cathode.  However this location would be obvious to one of ordinary skill in the art since Matsusue teaches the hygrometer would be used to measure cathode inlet dew point [0116] one of ordinary skill in the art would find it obvious to locate it at the cathode inlet.
With regard to claim 11, Matsusue teaches a hygrometer [0116].  Matsusue does not explicitly teach the claimed location between the injection valve and cathode or electrical connection to a supply device or injection valve.  However this location would be obvious to one of ordinary skill in the art since Matsusue teaches the hygrometer would be used to measure cathode inlet dew point [0116] one of ordinary skill in the art would find it obvious to locate it at the cathode inlet.  Electrically connecting the .

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsusue as applied to claims 1, 2, 4-5, 7, and 12 above, and further in view of Sung et al. (US 2010/0323259 A1, hereafter Sung).
With regard to claims 17 and 18, Matsusue teaches a supply device (humidification device) coupled directly to a fuel cell [fig. 1] but does not explicitly teach evacuating air from the supply device (humidifier) before the fuel cell is activated.  However, in the same field of endeavor, Sung teaches removing air from fuel cell components between shut down and restarting (which would be prior to activation) [0056].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the air removal of Sung with the method of Matsusue for the benefit of preventing catalyst deterioration [Sung 0056].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724